United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2613
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
David M. Lablance,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 16, 2009
                                Filed: December 21, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       David Lablance appeals the sentence imposed on him by the district court1 upon
revocation of his supervised release. Upon careful review, we conclude the revocation
sentence is not unreasonable, see 18 U.S.C. § 3583(e)(3); United States v. Tyson, 413
F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review); United States v.
Thunder, 553 F.3d 605, 608-09 (8th Cir. 2009). We also find no merit to Lablance’s
argument that the district court erred by not awarding credit against his sentence for
time served. See United States v. Pardue, 363 F.3d 695, 699 (8th Cir. 2004) (although

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
18 U.S.C. § 3585(b) calls for defendant to receive credit for time served, calculation
of sentence is left to Bureau of Prisons and not sentencing court).

     Accordingly, we affirm the judgment of the district court and grant counsel’s
motion to withdraw.
                    ______________________________




                                         -2-